Per Curiam.

After the entry of the order of this court reversing the order of the court below opening the defendant’s default and reinstating the judgments, the court below was without power to reopen the default, the Appellate Term not having given leave to renew. Moreover no fact was shown on the renewed motion that was not either shown or well known to the defendant when the first motion was made. Goldenberg v. Adler, 123 N. Y. Supp. 387; American Dry Plate Co. v. N. Y. Ferrotype Co., 200 id. 115; Kirkpatrick Home for Childless Women v. Kenyon, 209 App, Div. 179.
Order reversed, with ten dollars costs, motion denied, and judgments reinstated.
All concur; present, Guy, Bijur and Mullan, JJ.